                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

INVENSAS CORPORATION,                        §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §
                                             §             No. 2:17-CV-00670-RWS-RSP
SAMSUNG ELECTRONICS CO., LTD.,               §
and SAMSUNG ELECTRONICS                      §
AMERICA, INC.,                               §
                                             §
      Defendants.                            §

               CLAIM CONSTRUCTION OPINION AND ORDER

      This lawsuit concerns U.S. Patents 6,054,336, 6,232,231, 6,566,167, 6,825,554, and

6,849,946, which relate to various methods of manufacturing semiconductor devices. The

’231 and ’946 Patents concern methods of providing a substantially planar semiconductor

topography, which facilitates the formation of high-resolution features in such devices.

’231 Patent at 1:28–48 (discussing problems associated with insufficiently planar topogra-

phy during the manufacturing process); ’946 Patent at 1:32–52 (same). The ’167 and ’554

Patents teach using a ground trace in a particular configuration to provide noise shielding

from other signals within the device. ’167 Patent at (57); ’554 Patent at (57). The ’336

Patent concerns methods of making conductor tracks on the semiconductor device in a way

that provides very narrow gaps between the tracks while minimizing the possibility of short

circuits between them due to their close proximity. ’336 Patent at 1:59–67. The ’336 Patent




                                          1 / 23
thus facilitates a size reduction relative to prior art semiconductor devices because the spac-

ing between tracks is reduced.

        Having considered the parties’ briefing and arguments of counsel during an August

22, 2018 claim construction hearing, the Court construes the disputed claim terms as fol-

lows.

I.      GENERAL LEGAL STANDARDS

        A.    Claim Construction

        “[T]he claims of a patent define the invention to which the patentee is entitled the

right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc).

As such, if the parties dispute the scope of the claims, the court must determine their mean-

ing. See, e.g., Markman v. Westview Instruments, Inc., 517 U.S. 370, 390 (1996), aff’g, 52

F.3d 967, 976 (Fed. Cir. 1995) (en banc); Verizon Servs. Corp. v. Vonage Holdings Corp.,

503 F.3d 1295, 1317 (Fed. Cir. 2007).

        When construing claims, “[t]here is a heavy presumption that claim terms are to be

given their ordinary and customary meaning.” Aventis Pharm. Inc. v. Amino Chems. Ltd.,

715 F.3d 1363, 1373 (Fed. Cir. 2013) (citing Phillips, 415 F.3d at 1312–13). Courts must

therefore “look to the words of the claims themselves . . . to define the scope of the patented

invention.” Id. (citations omitted). The “ordinary and customary meaning of a claim term

is the meaning that the term would have to a person of ordinary skill in the art in question

at the time of the invention, i.e., as of the effective filing date of the patent application.”

Phillips, 415 F.3d at 1313. This “person of ordinary skill in the art is deemed to read the




                                            2 / 23
claim term not only in the context of the particular claim in which the disputed term ap-

pears, but in the context of the entire patent, including the specification.” Id.

       Intrinsic evidence is the primary resource for claim construction. See Power-One,

Inc. v. Artesyn Techs., Inc., 599 F.3d 1343, 1348 (Fed. Cir. 2010) (citing Phillips, 415 F.3d

at 1312). For certain claim terms, “the ordinary meaning of claim language as understood

by a person of skill in the art may be readily apparent even to lay judges, and claim con-

struction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words.” Phillips, 415 F.3d at 1314. But for claim terms

with less-apparent meanings, courts consider “those sources available to the public that

show what a person of skill in the art would have understood disputed claim language to

mean . . . [including] the words of the claims themselves, the remainder of the specifica-

tion, the prosecution history, and extrinsic evidence concerning relevant scientific princi-

ples, the meaning of technical terms, and the state of the art.” Id.




                                            3 / 23
II.      CONSTRUCTION OF DISPUTED TERMS1

         A.      “substantially planar” / “substantially coplanar” (’231 Patent, cl.1, 4;
                 ’946 Patent, cl.16, 17)

                    Plaintiff’s                                Defendants’
              Proposed Construction                        Proposed Construction
    Plain and ordinary meaning, no construc-
    tion necessary. Alternatively, “substantially
                                                  Indefinite
    flat or level” and “substantially at the same
    elevation,” respectively

         The ’231 and ’946 Patents, which share the same specification,2 teach preventing

the formation of elevational disparities during the semiconductor manufacturing process.

Any such disparities can negatively affect subsequent steps in the manufacturing process

and cause incorrect patterning of layers when using lithography. ’231 Patent at 1:27–41.

         Elevational disparities can form when a conductive material is deposited across an

uneven surface. The conductive material fills laterally separated trenches formed in the

substrate. The trenches provide well-known technical benefits not important to the asserted

patents. Ideally, the conductive material above the top surface of the substrate could be

removed using chemical-mechanical polishing (CMP), a process using a polishing pad and




1
  At the time of the Court’s claim construction hearing, the parties had not agreed to con-
structions for any claim terms. See P.R. 4-5 Joint Notice Regarding Cl. Constr. Chart [Dkt.
# 142] at 1 (“The parties have not agreed to any constructions at this time.”).
2
 The application that became the ’946 Patent is a continuation of the application that be-
came the ’231 Patent. ’231 Patent at (65); id. at 1:6–8. Accordingly, the ’231 and ’946
Patents share the same specification.



                                              4 / 23
an abrasive slurry. Id. at 1:52–63. In sections with a wide trench, however, the polishing

pad tends to conform to the surface topography, causing the surface material of recessed

areas to be stripped. Id. at 3:14–22, FIG. 4 (showing a recessed area (42) attributable to the

polishing pad conforming to the surface topography). In sections with many narrower

trenches, the slurry may react with the conductive metal at a different rate than with the

surrounding oxide. This causes the metal to be removed at a faster rate than the surrounding

oxide, also resulting in a recessed area. Id. at 3:23–42, FIG. 4 (showing a recessed area

(40) attributable to oxide erosion)

       To address the problem, the ’231 and ’946 Patents generally teach forming

“dummy” trenches in the dielectric layer so the conductive material is deposited into the

additional trenches. This causes the conductor material and dielectric to react to the slurry

at approximately the same rate over the entire area. See id. at 4:30–32 (“Advantageously,

the polish rate of the conductive material above the dummy trenches and the wide and

narrow trenches is substantially uniform.”). The conductor material within a dummy trench

is not connected to an integrated circuit or other electrical components. Compare Pl.’s Br.

[Dkt. # 123] at 13, with Defs.’ Br. [Dkt. # 134] at 6 (both proposing a construction whereby

the dummy conductors “are not connected to any active or passive devices that function as

an integrated circuit”).

       The parties’ dispute concerning “substantially planar” and “substantially coplanar”

relates to indefiniteness. Defendants contend “the intrinsic record provides no objective




                                            5 / 23
standard or boundary to define the degree of flatness that qualifies as ‘substantially pla-

nar/co-planar.’” Defs.’ Br. [Dkt. # 134] at 1. Thus, say Defendants, these terms are indefi-

nite. Id. Plaintiff counters that a person of ordinary skill would understand that no semi-

conductor layer is perfectly flat and that the degree of planarity will vary depending on

tolerances of the particular fabrication process. Pl.’s Br. [Dkt. # 123] at 10.

       “[A] patent is invalid for indefiniteness if its claims, read in light of the specification

delineating the patent, and the prosecution history, fail to inform, with reasonable certainty,

those skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instru-

ments, Inc., 134 S. Ct. 2120, 2124 (2014). The claims “must be precise enough to afford

clear notice of what is claimed,” but that consideration must be made while accounting for

the inherent limitations of language. Id. “As long as claim terms satisfy this test, relative

terms and words of degree do not render patent claims invalid.” One-E-Way, Inc. v. I.T.C.,

859 F.3d 1059, 1063 (Fed. Cir. 2017); see also Tinnus Enter., LLC v. Telebrands Corp.,

733 Fed. App’x 1011, 1018 (Fed. Cir. 2018) (finding that using “substantially” did not

render the term indefinite).

       Here, “substantially planar” and “substantially coplanar” do not render the claims

indefinite to a person of ordinary skill.3 The patents describe the known problem of eleva-




3
 Although Plaintiff proffers a level of ordinary skill in the art, Pl.’s Br. [Dkt. # 123] at 2–
3, Defendants do not. Accordingly, the Court concludes Defendants agree with Plaintiff’s
proffered level of ordinary skill for purposes of claim construction.



                                             6 / 23
tional disparities and the increasing use of CMP to planarize and remove surface irregular-

ities. Clearly, perfect planarization would be the goal, even though it might be unattainable

at an atomic level. Nevertheless, the Court finds a person of ordinary skill would under-

stand the meaning of “substantially planar” and “substantially coplanar” as these terms

relate to avoiding the formation of elevational disparities during the manufacturing process.

For the disputed phrases “substantially planar” and “substantially coplanar,” the Court

adopts the Plaintiff’s proposed construction of plain and ordinary meaning.

       B.      “trench” (’231 Patent, cl.1, 3, 4; ’946 Patent, cl.16–17, 20–22)

                  Plaintiff’s                                 Defendants’
            Proposed Construction                         Proposed Construction
 a cavity, or recess, formed in a semiconduc- plain and ordinary meaning; no construc-
 tor substrate or a dielectric layer          tion necessary

       Plaintiff argues “trench” is a term of art and that, in semiconductor manufacturing,

a “trench” can be any size or shape. Pl.’s Br. [Dkt. # 123] at 11–12. Defendants counter

that “trench” is a lay term that has a well-understood meaning that the jury can apply with-

out a construction. Defs.’ Br. [Dkt. # 134] at 5.

       The Court preliminarily construed “trench” as having its plain and ordinary mean-

ing, but rejected any requirement of a particular shape. During the hearing, Defendants

agreed that “trench” has no dimensional restrictions. H’rg Tr. [Dkt. # 178] at 36:24–25.

And all parties agreed with the Court’s preliminary construction, as well as the lack of a

restriction on the depth of a “trench.” Id. at 37:3–4; see also id. at 40:1–7.




                                            7 / 23
       Based on the parties’ agreement at the hearing, “trench” should be given its plain

and ordinary meaning. The term does not require any particular shape (e.g., that a “trench”

must be elongated) or depth.

       C.      “dummy conductors” (’231 Patent, cl.1, 12; ’946 Patent, cl.16–18)

                  Plaintiff’s                                 Defendants’
            Proposed Construction                         Proposed Construction
 Plain and ordinary meaning, no construc-
                                                conductive structures that can carry power
 tion necessary. Alternatively, “conductive
                                                or ground voltages but are not connected to
 structures that are not connected to any ac-
                                                any active or passive devices that function
 tive or passive devices that function as an
                                                as an integrated circuit
 integrated circuit.”

       The parties propose similar constructions for “dummy conductors,” but dispute

whether the proper construction of “dummy conductors” requires the capability to carry

power and ground voltages. Defendants contend the specification defines “dummy con-

ductors” as requiring that capability. Defs.’ Br. [Dkt. # 134] at 6 (citing ’231 Patent at 8:4–

9; id. at 4:35–44). Plaintiff argues Defendants’ construction excludes embodiments from

the patents, because none of the figures depict any connection from the dummy conductors

to a power supply or ground. Pl.’s Br. [Dkt. # 123] at 15.

       The Court agrees with Plaintiff. The claims recite structure, yet the proposed phrase

“can carry power or ground voltages” recites a capability. The phrase is also redundant of

“conductive,” which the parties agree is part of the proper construction. Moreover, the lan-

guage from the specification on which Defendants rely does not define the term expressly

or by implication. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.




                                            8 / 23
1996) (“The specification acts as a dictionary when it expressly defines terms used in the

claims or when it defines terms by implication.”). To the contrary, the specification implies

that dummy conductors might not be connected to a power supply or ground. See id. at

4:35–44 (“Most likely, the dummy conductor are connected to a power supply or

ground . . .” (emphasis added)). For these reasons, the Court construes “dummy conduc-

tors” to mean “conductive structures that are not connected to any active or passive devices

that function as an integrated circuit.”

       D.       “conductive lines” (’946 Patent, cl.16, 19)

                  Plaintiff’s                                 Defendants’
            Proposed Construction                         Proposed Construction
 Plain and ordinary meaning, no construc- conductive structures that are connected to
 tion. Alternatively, “a line of conductive one or more active or passive devices that
 material.”                                 function as an integrated circuit

       This disputed term appears in two claims of the ’946 Patent. Claim 16 requires

                   a plurality of laterally spaced dummy trenches in a dielec-
                       tric layer, between a first trench and a series of second
                       trenches . . . ;
                   dummy conductors in said laterally spaced dummy
                     trenches . . . ; and
                   conductive lines in said series of second trenches and said
                      first trench . . . .

’946 Patent at 10:25–42. Claim 19 simply limits the “conductive lines” to specific metals.

Id. at 54–58.

       Defendants argue that “conductive lines” as used in Claim 16 must be connected to




                                            9 / 23
active or passive integrated circuits. Defs.’ Br. [Dkt. # 134] at 8. They note the specification

never uses the term “conductive lines” and infer that the term equates to “interconnects.”

Id. Defendants also argue that because the dummy connectors are not connected to inte-

grated circuits, the conductive lines must be so connected. Id. at 7–8. Plaintiff, however,

stresses that “conductive lines” and “interconnect” are used differently in the claims. Pl.’s

Reply [Dkt. # 141] at 3–4.

       The Court agrees with Plaintiff for two reasons. First, the patentee did not define

“conductive lines” to have the same meaning as “interconnect,” which suggests a structure

that connects two things together.4 Rather, other claims of the ’946 Patent use “intercon-

nect,” and the Court presumes that different claim terms have different meanings. Nystrom

v. TREX Co., 424 F.3d 1136, 1143 (Fed. Cir. 2005) (“When different words or phrases are

used in separate claims, a difference in meaning is presumed.” (citing Tandon Corp. v.

I.T.C., 831 F.2d 1017, 1023 (Fed. Cir. 1987)). Defendants have not overcome that pre-

sumption, and the Court rejects the argument that “conductive lines” must be connected to

devices because the “dummy conductors” are not so connected.

       Second, although both the “conductive lines” and “dummy conductors” could be

made from the same physical material (e.g., copper), the structural distinction between




4
    See http://www.yourdictionary.com/interconnect#websters?direct_search_result=yes
(defining “interconnect” as “[t]o be connected with each other,” or “to connect recipro-
cally”).



                                            10 / 23
them is their location within the claimed invention. The claims require “a plurality of lat-

erally spaced dummy trenches . . . between a first trench and a series of second trenches.”

’946 Patent at 10:27–29. The claims further require that (1) the dummy conductors are in

the dummy trenches, and (2) the conductive lines are in the first trench and the series of

second trenches. Id. at 10:36–42. These requirements do not speak to whether these ele-

ments are connected to other devices, and the Court sees no basis for reading such a re-

quirement into the claims. Accordingly, “conductive lines” does not require connection to

devices that function as an integrated circuit. For the disputed phrase “conductive lines,”

the Court adopts the Plaintiff’s proposed construction of plain and ordinary meaning.

       E.      “plurality of laterally spaced dummy trenches” (’231 Patent, cl.1; ’946
               Patent, cl.16)

                  Plaintiff’s                               Defendants’
            Proposed Construction                       Proposed Construction
 Plain and ordinary meaning, no construc-
 tion. Alternatively, “two or more dummy two or more separate dummy trenches ar-
 trenches arranged with spaces between ranged with spaces between their sides
 their sides.”

       The parties dispute how to determine whether there are multiple trenches in an ac-

cused device. Defendants contend that separate dummy trenches must be completely iso-

lated from one another. Defs.’ Br. [Dkt. # 134] at 10–11. Plaintiff argues that such a re-

quirement would be inconsistent with the claim language. Id. at 17.

       The intrinsic record does not suggest multiple trenches cannot connect or intersect.

Indeed, even the addition of “separate” to the construction, as Defendants urge, does not




                                          11 / 23
resolve that dispute, as “separate trenches” might still be connected. Accordingly, “plurality

of laterally spaced dummy trenches” should be given its plain and ordinary meaning, and

there is no requirement that the “dummy trenches” cannot connect or intersect.

       F.      “forming a conductor pattern on the conductive layer” (’336 Patent,
               cl.1)

                  Plaintiff’s                                 Defendants’
            Proposed Construction                         Proposed Construction
                                            forming a pattern in the conductive layer
 forming a pattern to be transferred to the
                                            with gaps corresponding to the auxiliary
 conductive layer
                                            windows

       The ’336 Patent claims methods of forming conductor tracks on an electronic de-

vice. Claim 1, for example, recites:

               providing an electrically insulating substrate;
               providing a conductive layer on the substrate;
               forming a conductor pattern on the conductive layer by form-
                  ing windows at the conductor layer, the step of forming the
                  windows at the conductor layer comprising:
               providing a first dielectric layer adjacent the substrate and hav-
                  ing a thickness;
               forming auxiliary windows in the first dielectric layer having
                  dimensions which are greater, in at least one dimension,
                  than the windows to be formed at the conductor layer, the
                  auxiliary windows having sidewalls which define a depth
                  of the auxiliary windows which depth is only part of the
                  thickness of the first dielectric layer;
               providing an additional dielectric layer on the first dielectric
                  layer including over the auxiliary windows formed in the
                  first dielectric layer;




                                            12 / 23
                etching the additional dielectric layer back anisotropically
                   without a mask to form spacers on the sidewalls of the aux-
                   iliary windows, which spacers are formed by unetched por-
                   tions of the additional dielectric layer; and
                continuing etching anisotropically through the auxiliary win-
                   dow and the spacers to define the windows at the conduc-
                   tive layer.

’336 Patent at 5:17–42. Claim 5, which indirect depends from Claim 1, recites that “the

conductor pattern is formed in the conductive layer” by oxidizing the portions of the con-

ductive layers exposed through the auxiliary windows. Id. at 6:16–20 (emphasis added).

       The parties dispute the meaning of “forming a conductor pattern on the conductive

layer” in Claim 1. Defendants contend this step requires forming the pattern in the conduc-

tive layer because this is how the patent achieves its object of ensuring gaps smaller than

the “auxiliary windows” formed using lithography. Defs.’ Br. [Dkt. # 134] at 16–17. Plain-

tiff contends the claims distinguish between forming a pattern “on” the conductive layer

and “in” the conductive layer. Pl.’s Br. [Dkt. # 123] at 18 (“While claim 1 refers to the

conductor pattern ‘on’ the conductive layer, claim 5 refers to the conductor pattern ‘formed

in the conductive layer.’” (emphasis added)). Plaintiff also contends the claims are con-

sistent with creating a mask that can then be used to form gaps in the conductive layer. Id.

at 19. Defendants attack Plaintiff’s construction as leaving the forming of the pattern am-

biguous so that it could include gaps outside of the axillary windows. Defs.’ Br. [Dkt.

# 134] at 17.




                                           13 / 23
         Plaintiff’s construction is better supported by the claim language and intrinsic rec-

ord. The phrase requires “forming windows at the conductive layer.” ’336 Patent at 5:21–

22 (emphasis added). Although “at” can mean “in,” it can also mean “on” or “near.”5 Con-

sistent with the latter meanings, the steps of “providing a first dielectric layer,” “providing

an additional dielectric layer,” “etching the additional dielectric layer,” and “continuing

etching anisotropically” correspond to the specification’s description of FIGS. 1(a)–1(g).

FIG. 1(h), on the other hand, shows the embodiment after removal of the silicon oxide

layer, which corresponds to dependent Claim 5. ’336 Patent at 6:16–20 (reciting “the con-

ductor pattern [being] formed in the conductive layer” (emphasis added)). Also, the ’336

Patent’s use of “in” in Claim 5 suggests the most logical reading of the disputed language,

read in light of the specification and particularly FIG. 1, is that Claim 1 is directed to all of

the steps except the oxidation of the conductor layer. For these reasons, the Court construes

the disputed phrase “forming a conductor pattern on the conductive layer” to mean “form-

ing a pattern to be transferred to the conductive layer.”

         G.      “continuing etching anisotropically through the auxiliary window and
                 the spacers to define the windows at the conductive layer” (’336 Patent,
                 cl.1)

                    Plaintiff’s                                 Defendants’
              Proposed Construction                         Proposed Construction
                                             without interruption, to go on etching ani-
    Plain and ordinary meaning, no construc-
                                             sotropically only the portions of the first di-
    tion.
                                             electric layer within the auxiliary window


5
    http://www.yourdictionary.com/at?direct_search_result=yes



                                            14 / 23
       The parties dispute two aspects of this phrase. First, the parties dispute the locations

of the windows defined at the conductive layer. Second, the parties dispute whether there

can be an interruption in time between the “etching” step and the “continuing etching” step.

       As to the first issue, Defendants contend the specification’s emphasis on forming

gaps narrower than what prior art lithography could achieve mandates limiting the etching

to only the portions of the conductive layer within the auxiliary window. Defs.’ Br. [Dkt.

# 134] at 18–21. Plaintiff, however, contends such a construction would read out every

disclosed embodiment. Pl.’s Br. [Dkt. # 123] at 22.

       “[W]here the specification makes clear at various points that the claimed invention

is narrower than the claim language might imply, it is entirely permissible and proper to

limit the claims.” Alloc, Inc. v. I.T.C., 342 F.3d 1361, 1370 (Fed. Cir. 2003) (quoting SciMed

Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1345 (Fed. Cir. 2001).

Here, however, Defendants seek not to limit the steps of the method claim, but to limit the

result of implementing the recited steps. The ’336 Patent describes the objective of forming

windows “in the dielectric layer . . . which are substantially smaller than the dimensions of

the original windows.” ’336 Patent at (57). That objective is accomplished using the steps

of Claim 1, which already limits the size of the auxiliary windows relative to the windows

to be formed in the dielectric layer. Id. at 5:25–28 (reciting “forming auxiliary windows in

the first dielectric layer having dimensions which are greater, in at least one dimension,

than the windows to be formed at the conductor layer”). That size limitation is consistent




                                           15 / 23
with the scope of invention set forth in the abstract. See also id. at (57). There is no basis

for further limiting the scope of the disputed phrase.

       As for the second issue—whether Claim 1 requires a stoppage between the two

“etching” steps—Defendants contend that the specification does not disclose two separate

and distinct etching processes with an interruption between them. Defs.’ Br. [Dkt. # 134]

at 21–22. But that alone is not enough to warrant limiting the term for two reasons. First,

the specification is silent about whether there is any temporal spacing between the “etch-

ing” and “continuing etching” steps. Second, the claims strongly suggest that the demarca-

tion between the two steps is not time, but rather the formation of spacers on the sidewalls

of the auxiliary windows. Accordingly, the Court rejects this aspect of Defendants’ pro-

posed construction and adopts Plaintiff’s proposed construction of plain and ordinary

meaning.

       H.      “providing a first dielectric layer adjacent the substrate” (’336 Patent,
               cl.1)

                  Plaintiff’s                                Defendants’
            Proposed Construction                        Proposed Construction
 providing a first dielectric layer near the Plain and ordinary meaning, no construc-
 substrate                                   tion necessary.

       Plaintiff believes Defendants want to argue that “adjacent” requires the first dielec-

tric layer to be provided directly on the substrate. Defendants respond they have no inten-

tion of arguing non-infringement based on their original proposal for “adjacent,” which

was “without intervening layers.” At the hearing, Defendants agreed that “adjacent” does




                                           16 / 23
not mean “without intervening layers.” H’rg Tr. [Dkt. # 178] at 114:17–19. Based on that

agreement, this term should be given its plain and ordinary meaning.

         I.      “row of solder balls” (’167 Patent, cl.1, 6, 11, 12; ’554 Patent, cl.1)

                    Plaintiff’s                                Defendants’
              Proposed Construction                        Proposed Construction
    three or more solder balls arranged next to three or more solder balls arranged next to
    each other in a line                        each other in a horizontal or vertical line

         The ’167 and ’554 Patents6 relate to methods of fabricating semiconductors using

an array of solder balls to reduce electrical noise between adjacent signals in the device.

The patents describe the then-conventional use of enhanced plastic ball grid arrays (EP-

BGAs), which are wire bond packages that use 4-layer organic substrate for better electrical

and thermal performance. ’167 Patent at 1:37–41. Four-layer EPBGAs cost 20%–30%

more than 2-layer PBGAs, prompting the need for fabricating a semiconductor package to

reduce electrical noise in a 2-layer PBGA without adding the expensive additional layers.

Id. at 1:53–56.

         To address that need, the ’167 and ’554 Patents teach patterning a ground isolation

trace to isolate signal traces, which provides noise shielding. Id. at 1:60–2:10. One embod-

iment of the invention uses a row of connected solder balls. More specifically, Claim 1 of

the ’167 Patent recites



6
  The application that became the ’554 Patent is a division of the application that became
the ’167 Patent. ’554 Patent at (62); id. at 1:4–5. Accordingly, the ’554 and ’167 Patents
share the same specification.



                                             17 / 23
              (a) providing a 2-layer semiconductor substrate, the 2-layer
                  substrate including a top layer and a bottom layer wherein
                  the bottom layer includes an array of solder balls;

              (b) patterning signal traces on the top layer;

              (c) identifying groups of signal traces to isolate;

              (d) patterning a grounded isolation trace adjacent to one of
                  the groups of traces to isolate the signal traces and thereby
                  provide noise shielding;

              (e) identifying a row of solder balls to be grounded, and

              (f)   connecting the row of solder balls together and to ground
                    to create a bottom-layer isolating ground trace.

Id. at 3:53–64. Similarly, Claim 1 of the ’554 Patent recites

              a plurality of signal traces on a first layer;
              at least one isolating ground trace on the first layer between
                    two signal traces to provide noise shielding; and
              an array of solder balls on a second layer such that at least one
                   row of solder balls is connected together and to [g]round
                   to create a second-layer isolating ground trace.

’554 Patent at 4:17–36.

       The parties agree that “row of solder balls” should be construed as “three or more

solder balls arranged next to each other in a line.” Defendants, however, argue the con-

struction should reference “a horizontal or vertical” line. Defendants contend this addi-

tional language is supported by FIG. 4 of the patents, by the prior art referenced during

prosecution, and by the use of “row” in the art. Defs.’ Br. [Dkt. # 134] at 28–29. Plaintiff

notes the specification provides no mention of a specific horizontal or vertical orientation,




                                            18 / 23
or any reason why a diagonal row should be excluded. Pl.’s Br. [Dkt. # 123] at 25. Plaintiff

also contends the extrinsic evidence describes diagonal rows in the same way it describes

horizontal or vertical rows. Id.

          Common meanings of “row” support both constructions. According to one online

dictionary, row could mean “a number of people or things arranged so as to form a line,

esp[ecially] a straight line,”7 which would support Plaintiff’s broader construction. But the

same dictionary has an alternative definition as “any of a series of such horizontal lines in

parallel,”8 which somewhat supports Defendants’ narrower construction.

          The Court adopts its preliminary construction, which is Plaintiff’s proposed con-

struction of “three or more solder balls arranged next to each other in a line.” By limiting

the row to a particular orientation, infringement potentially turns on the orientation of the

accused device. For example, a horizontal row of solder balls in a first orientation may

become a diagonal or vertical row of solder balls by simply rotating the arrangement 45

degrees or 90 degrees, respectively. The specification, however, does not suggest such an

orientation-dependent construction. Nor does the specification disclose a technical reason

for why the orientation of the linear arrangement of solder balls matters. At most, the spec-

ification describes the isolating ground trace as substantially parallel to one of the groups

of signals to be isolated. Id. at 2:54–57. That, however, does not warrant the narrower con-

struction advanced by Defendants.



7
    http://www.yourdictionary.com/row?direct_search_result=yes
8
    Id.



                                           19 / 23
       J.      “trace” (’167 Patent, cl.1, 12; ’554 Patent, cl.1–6)

                  Plaintiff’s                                 Defendants’
            Proposed Construction                         Proposed Construction
 conductive path on an insulating substrate      conductive line on an insulating substrate

       The parties dispute whether a “trace” is a “path” or a “line.” Plaintiff contends “line”

might cause the jury to think a “trace” must be straight, and that “path” is consistent with

contemporaneous technical and non-technical dictionaries. Pl.’s Br. [Dkt. # 123] at 26–27.

Defendants counter that the specification equates “conductive lines” with “traces.” Defs.’

Br. [Dkt. # 134] at 29–30. Defendants are amenable to clarifying that the “line” in its pro-

posed construction need not be straight. Id. at 29 n.5. During the hearing, Plaintiff agreed

that clarifying the line need not be straight addressed its major issue with Defendants’ con-

struction, although Plaintiff believes “path” would be less confusing for the jury. H’rg Tr.

[Dkt. # 178] at 125:1–2.

       The Court sees no meaningful distinction between “path” and “line” for this term.

But in light of the patent’s use of “line” in the specification, and given Plaintiff’s agreement

that the major claim construction dispute is resolved by recognizing the “line” need not be

straight, the Court adopts Defendants’ proposed construction of “conductive line on an in-

sulating substrate” and notes the “conductive line” need not be straight.




                                            20 / 23
       K.     The “Purpose” Limitations

            Term                     Plaintiff’s                    Defendants’
                                ProposedConstruction            Proposed Construction
 to isolate the signal traces
                                                         for the purpose of providing a
 and thereby provide noise      plain meaning, no intent
                                                         shield between the signal traces
 shielding (’167 Patent,        required
                                                         in order to reduce electrical noise
 cl.1, 11)
 to isolate the signal traces
                                                         for the purpose of providing a
 and thereby provide noise      plain meaning, no intent
                                                         shield between two groups of
 shielding (’167 Patent,        required
                                                         signals
 cl.6, 12)
 to create a bottom-layer
 isolating ground trace         plain meaning, no intent for the purpose of creating a bot-
 (’167 Patent, cl.1, 6, 11,     required                 tom-layer isolating ground trace
 12)
 to create a second layer
                                plain meaning, no intent for the purpose of creating a sec-
 isolating ground trace
                                required                 ond-layer isolating ground trace
 (’554 Patent, cl.1)
 to provide noise shielding     plain meaning, no intent in order to provide a shield that
 (’554 Patent, cl.1)            required                 reduces electrical noise

       The parties dispute whether these phrases require (1) purpose on the part of an ac-

cused infringer, or (2) the recited result or effect. Plaintiff argues the “to” clauses describe

the result or effect of arranging the components of the claims in the manner recited. Pl.’s

Br. [Dkt. # 123] at 28–29. Defendants stress their position—that an accused infringer must

have some intent associated with the recited step—has already been adopted in other liti-

gation concerning these patents, and that including the purpose is necessary. Defs.’ Br.

[Dkt. # 134] at 23.




                                            21 / 23
       Plaintiff primarily relies on Texas Instruments v. I.T.C., 988 F.2d 1165 (Fed. Cir.

1993), in which the Federal Circuit considered similarly structured claim language. One

claim recited, “whereby the fluid will not directly engage the device and electrical connec-

tion means at high velocity, and the conductors will be secured against appreciable dis-

placement by the fluid.” Texas Instruments, 988 F.2d at 1169. Two of the asserted claims

recited injecting a fluid insulating material “to preclude direct high velocity engagement

between the fluid and the device and the electrical connections thereto.” Id. at 1169–70.

The court concluded these phrases “merely describe the result of arranging the components

of the claims in the manner recited in the claims.” Id. at 1172; see also id. (“A ‘whereby’

clause that merely states the result of the limitations in the claim adds nothing to the pa-

tentability or substance of the claim.”).

       Defendants rely on two different Federal Circuit opinions to support their position.

In Jansen v. Rexall Sundown, Inc., the appellate court construed the preamble as limiting

because it gave life and meaning to the claim. 342 F.3d 1329, 1333 (Fed. Cir. 2003). As a

result, the court concluded the preamble was not merely a statement of effect, but rather a

statement of intentional purpose for which the method must be performed. Id. In Paragon

Solutions, LLC v. Timex Corp., the appellate court construed “displaying real time data” as

“displaying data without intentional delay.” 566 F.3d 1075, 1092–93 (Fed. Cir. 2009).

       Having considered the parties’ briefing and argument on these phrases, the Court

finds persuasive Judge Sleet’s reasoning in Invensas Corp. v. Renesas Elecs. Corp., No.

11-448-GMS, 2013 WL 3753621 at *2, nn.10–12 (D. Del. July 15, 2013). Accordingly, for




                                            22 / 23
the reasons set forth in Judge Sleet’s opinion, the Court adopts Defendants’ proposed con-

.structions for these five terms.

III.     ORDER

         The Court ORDERS each party not to refer, directly or indirectly, to its own or any

other party’s claim construction positions in the presence of the jury. Likewise, the Court

ORDERS the parties to refrain from mentioning any part of this opinion, other than the

actual positions adopted by the Court, in the presence of the jury. Any reference to claim

construction proceedings is limited to informing the jury of the positions adopted by the

Court.
         SIGNED this 3rd day of January, 2012.
         SIGNED this 26th day of October, 2018.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                           23 / 23
